DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
Applicant argues:
The Examiner alleges that Reisman discloses the provision of multicast programs. However, Reisman does not disclose the use of multicast to make available the selected group of programs or channels for selection via all of the user devices within a defined area. Instead, Reisman suggests that channels may be made available and are then selectively accessed via subscription, payment of fees or the like. This does not achieve or suggest the advantage of Applicant's current invention of creating a group of available programs or program channels with reference to predefined criteria by a server in order to make the defined group of programs or channels available for selection by users within the defined area and, as a result, allow transmission of data for those programs or channels to be made available without having to use limited internet broadband resources to do so. Thus, by identifying and setting criteria to define, as in Applicant's current invention, the group of programs or channels which are most likely to be popular and selected via user devices in a defined area, the greatest possible amount of data can be removed from having to be carried along the broadband internet connection to the defined area. For example, if the defined area is a transport hub, then the selected group of programs or channels which are made available may specifically relate to news, weather and travel channels or programs, and the predefined criteria is set to identify those programs or channels and then make the same available for selection by user devices at the transport hub.

Examiner respectfully disagrees.  Applicant’s features cite, “said group of available programmes or channels is selected with reference to predefined criteria by a server,” and applicant’s argument above cites, “This does not achieve or suggest the advantage of Applicant's current invention of creating a group of available programs or program channels with reference to predefined criteria by a server in order to make the defined group of programs or channels available for selection by users within the defined area and” (emphasis added).   As cited in the previous office action, Para 0498, 0535, 0634 of Reisman is relied upon to teach users might pay for the relay service, pay on a subscription basis, pay per show, or pay on some other basis.  Examiner is interpreting the paid subscription as a predefined criteria for a specific group of channels.  It is well known to one of ordinary skill in the art that some sort of paid subscription to a service or provider will provide a group of programs within a defined area/household.  Although applicant’s claim language and specifications feature predefined criteria, they do not clarify what “predefined criteria” entails or how it is selected by the provider.  Therefore, Examiner maintains that the current cited prior art reads on the claim language according to broadest reasonable interpretation.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “allowing transmission of data for those programs or channels to be made ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-12, 14, 15, 21, 22, 24, 26, and 27is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisman ("Reisman" US 20140123184).

Regarding claim 1, Reisman teaches a system for the transmission of data to a plurality of user devices from one or more sources, 
said user devices located at a receiving location within range of a wireless transmission apparatus to receive data transmitted wirelessly within a defined area and processing the same in order to allow video and/or audio to be generated from the received data by and on each of the user devices, [Reisman - 
said user device including means to allow user interaction via the device in order to select, from a service of a group of available programmes or programme channels, a programme to be viewed and/or listened to via the respective user device, and [Reisman – Para 0119, 0120, 0189: teaches an active navigation of ITV hypermedia or hypermedia-like resources, including menu 322, which provides a simple list of options for selection of an entry from the menu, interactive content screen 324 may be presented]
said group of available programmes or channels is selected with reference to predefined criteria [i.e. subscription] by a server which receives data from the one or more sources and said server is located at a satellite uplink facility remote from the said area to transmit the data via satellite IP to the wireless transmission apparatus so as to transmit data wirelessly within the defined area and [Reisman - Para 0086, 0089, 0171, 0299: teaches "Multicast" as used herein is meant to refer to the transmission of data to a defined group of recipients.  Para 0498, 0535, 0634: teaches users might pay a fee for the relay service, pay on a subscription basis, pay per show, pay per state change, or pay on some other basis.  Para 0298: teaches the signal relay function addressed in numerous variations above is also suggestive of a more broadly useful method for extending a STB or similar TV receiver device to convert the 
wherein the data for the programmes in the group of programmes or channels is multicast wirelessly from the wireless transmission apparatus within the said defined area so that the data for all of the group of programmes or channels is available to be selected and received by all of the user devices located within the defined area. [Reisman - Para 0086, 0089, 0171, 0299; "Multicast" as used herein is meant to refer to the transmission of data to a defined group of recipients]

Regarding claim 3, Reisman teaches a system according to claim 1 wherein the wireless data transmission apparatus is adapted to assist with remote feedback of status and control of the apparatus and/or devices from the head end apparatus and/or other remote control apparatus.  [Reisman - Para 0097, 0248, Figs. 8 and 10: teaches input/output devices to be used in conjunction such as a monitor, keyboard, or mouse]

Regarding claim 4, Reisman teaches a system according to claims 1 wherein there is provided a plurality of wireless data transmission apparatus at the receiving location which are controlled by common control software and/or processing means.  [Reisman – Para 0110, 0296: teaches cable modems utilizing processors]

Regarding claim 6, Reisman teaches a system according to claim 1 wherein an IP enabled Satellite Link is used to provide the Network IP connection between the wireless data transmission apparatus at the receiving location and the server and processing means at the head end.  [Reisman - paragraphs 0086, 0096, 0217 and 0350: teaches Internet Protocol including IPv4 and IPv6]

Regarding claim 7, Reisman teaches A system according to claim 1 wherein at the head end server and processing means there is provided an input which allows DVB inputs for the satellite service to be input and processed and transmitted to the Wireless data apparatus at the one or more receiving locations.  [Reisman – Para 0217, 0084-0085, 0088, 0096, 0059: teaches combined sourcing through either the TV source (broadcast, cable, satellite) or the internet preferably designed to be used on either TV or PC, and may include IP streams within a DTV/DVB context]

Regarding claim 8, Reisman teaches A system according to claim 7 wherein other sources of data are utilised including any or any combination of Cable or Terrestrial TV and/or other IP video and/or audio data streams such as any, or any combination of, remote files accessed over IP networks, files stored on a hard disk connected to the server.  [Reisman – Para 0217, 0084-0085, 0088, 0096, 0059: 

Regarding claim 9, Reisman teaches A system according to claims 1 wherein a group of available programmes or channels is selected with reference to predefined criteria by a server which receives data from one or more sources and transmits the data for the said programmes or channels to the remote location for onward transmission at the receiving location via the Wi-Fi apparatus to thereby make the said group to be available to the said user devices when located in the said defined area.  [Reisman - Para 0498, 0535, 0634; users might pay a fee for the relay service, pay on a subscription basis, pay per show, pay per state change, or pay on some other basis.  Para 0298; the signal relay function addressed in numerous variations above is also suggestive of a more broadly useful method for extending a STB or similar TV receiver device to convert the TV signal to a digital stream, such as in MPEG format and carried using IP, that can be passed on to another system through widely available home network communications]

Regarding claim 10, Reisman teaches a system according to claims 1 wherein the system is scalable with reference to the number of user devices which can access content and/or a number of different geographically spaced receiving locations which receive data via the satellite transmission system from a common transmitting head end.  [Reisman Fig. 1: teaches a plurality of systems/device sets that may be used in this system]

Regarding claim 11, Reisman teaches A system according to claim 9 in which the said group of available programmes or channels is a subset of the programmes for which data is broadcast to the server from one or more said sources in the form of any or any combination of satellite, cable, DAB, DVBT transmission sources.  [Reisman - paragraphs 0084-0085, 0088, 0096: teaches these external connections provide access to various servers and other sources for a variety of sources of content and connectivity 110, which may include broadcast, satellite, and cable TV, video on demand, IPTV, streaming media, Web content, wireless portals, transaction servers, and the like.]

Regarding claim 12, Reisman teaches A system according to claim 9 wherein the said predefined criteria are determined by a service provider for the defined area and/or the owner or operator of a premises within which the defined area is located.  [Reisman - Para 0498, 0535, 0634; users might pay a fee for the relay service, pay on a subscription basis, pay per show, pay per state change, or pay on some other basis]

Regarding claim 14, Reisman teaches a system according to claims 1 wherein Forward Error Correction (FEC) is used on the datastream for wireless transmission and/or transcoding is used to ensure that the programmes occupy a known minimum wireless bandwidth.  [Reisman – Para 0299: teaches various decoding and decompression facilities can also be provided by this common receiver device, to transcode to a different compression scheme, or no compression, for local retransmission in the home]

Regarding claim 15, Reisman teaches a system according to claims 1 wherein the data for the said group of programmes or channels is adapted into an Internet Protocol (IP) following receipt by the server and prior to transmission to the remote location in order to render the data in a preferred format for wireless transmission.  [Reisman - Para 0086, 0096, 0217 and 0350: teaches Internet Protocol including IPv4 and IPv6]

Regarding claim 21, Reisman teaches A system according to claim 1, wherein the said group of programmes or channels changes over time with the selection of the group made with respect to specific programmes or channels and the programmes are provided in the same order and on selected channels as they would be provided when streamed as part of a conventional channel service.  [Reisman – Para 0669-0670: teaches two alternative enhancement channels might be complementary and be routinely activated on the PC as part of a standing session whenever the corresponding primary program or ad was active on the TV, to be updated automatically as program-related triggers or other TV viewing state changes occur. A wide variety of behaviors might be provided for, to address such state changes, as well as user actions] 

Regarding claim 22, Reisman teaches A system according to claim 1 wherein a user interface is generated on the screen of each device and identifies the group of programmes or channels available from the service at that time, and the user can then select to view and/or listen to one of the programmes at that time if their device is within the said wireless range area.  [Reisman - Para 0188, 0408: teaches the user might first select a program channel, and then select one or more linkbase channels to be applied]

Regarding claim 24, Reisman teaches a system according to claims 1 wherein the system includes a router for use in communication with the server to assist in configuring the data which is to be wirelessly provided at the defined area.  [Reisman - Para 0830: teaches routing based on the TVC could more specific and relevant resources be provided to the viewer, thus increasing the value of the results for all parties.]

Regarding claim 26, Reisman teaches a system according to claim 1 wherein there is transmission of data from the user's device to the server when the user's device is in the defined wireless range area so as to register the device at the server.  [Reisman – Para 0143, 0543: teaches enable basic communications among the devices, to provide discovery, presence, registration, and naming services to recognize and identify devices as they become available to participate in a network, and to characterize their capabilities]

Regarding claim 27, Reisman teaches a system according to claim 1 wherein the wireless transmission of the said data to the user devices within the defined wireless range area is via a distribution system which is local to that area such as a Local Area Network (LAN).  [Reisman - 0084, 0096, 0146, 0268: teaches the user of Local area networks]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman as applied to claim 1 above, and further in view of Rao ("Rao" US 20080119132).

Regarding claim 2, Reisman does not explicitly teach claim 2.  However, Rao teaches a system according to claim 1 wherein the wireless data transmission apparatus acts as a Hotspot Access Point.  [Rao – Para 0049-0050, Fig. 1: teaches hotspot/access point 105 communicatively coupled to mobile device]
Reisman and Rao are analogous in the art because they are from the same field of media distribution [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reisman’s .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman as applied to claim 15 above, and further in view of Tatem et al. ("Tatem" US 20140130107).

Regarding claim 17, Reisman does not explicitly teach claim 17.  However, Tatem teaches a system according to claim 15 wherein an adaptation includes a reduction of the bit rate at which the data is to be transmitted to the remote location.  [Tatem - paragraphs 0031, 0045, 0050: teaches even distribution of content within a multi-dwelling unit]
Reisman and Tatem are analogous in the art because they are from the same field of content distribution [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reisman in view of Tatem to even distribution for the reasons of improving transmission by distributing evenly to multiple locations.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman as applied to claim 1 above, and further in view of Stockhammer et al. ("Stockhammer" US 20100223533).

 A system according to claim 1 the data from a satellite uplink is provided as a plurality of data streams over an IP satellite link using multicast IP and the additional multicast transmission of forward error correction data is provided from the uplink to the designated areas modems via the satellite IP transmission for each data stream so as to enable IP based user devices, which are primarily connected wirelessly at the designated areas, to recover any video & audio data that may have been lost during the transmission of the data over the satellite and subsequently via any wired but most typically wireless local area networks at the designated areas.  [Stockhammer – Para 0082, 0016: teaches FEC parity data could be distributed over other means, such as another point-to-point network, e.g., Long Term Evolution (LTE) or High Speed Packet Access (HSPA), or another broadcast network, e.g., DVB-H, Digital Video Broadcasting --Satellite services to Handhelds (DVB-SH), MediaFLO, or Multimedia Broadcast and Multicast Services (MBMS)]
Reisman and Stockhammer are analogous in the art because they are from the same field of packet transmission [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reisman’s multicast satellite transmission in view of Stockhammer to satellite FEC for the reasons of improving user experience by reducing the amount of data lost in transmission.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman as applied to claim 1 above, and further in view of Godwin et al. ("Godwin" US 20080097808).

Regarding claim 25, Reisman does not explicitly teach claim 25.  However, Godwin teaches A system according to claim 1 wherein the same data as that required for the said group of programmes which is wirelessly provided to the defined wireless range area is blocked from being transmitted via a broadband internet connection to the said area so as to prevent duplication of data being provided to the area and reduce the amount of data being carried by the said broadband internet connection.  [Godwin – Para 0059, 0039: teaches the video signals 45 may be subjected to video compression 43 (e.g. MPEG-2), thereby substantially reducing the bandwidth required for transmission of acceptable quality video. The compressed video may then be subjected to encryption 48 for security encoding to prevent unauthorized reception or use of the broadcast signal.]
Reisman and Godwin are analogous in the art because they are from the same field of television signals [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reisman in view of Godwin to encryption for the reasons of improving transmission efficiency by encrypting video so that the video is transmitted only to the intended receiver.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426